DETAILED ACTION

Please Note: This “letter restarting period for response” is to correct a minor type graphical error in the last Ex Parte Quayle Action that was mailed on 07/08/2022.

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-15 are objected to because of the following informalities:  
(1) Claim 1 recites the limitation "a second position of a target" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim unless the first position of a target is described in the preceding text of the claim.  Accordingly, the examiner respectfully requesting correcting and clarifying the limitation in the claim. 
(2) Claim 14 recites the limitation "a second position of a target" in line 6.  There is insufficient antecedent basis for this limitation in the claim unless the first position of a target is described in the preceding text of the claim.  Accordingly, the examiner respectfully requesting correcting and clarifying the limitation in the claim. 
(3) Claim 15 recites the limitation "a second position of a target" in line 7.  There is insufficient antecedent basis for this limitation in the claim unless the first position of a target is described in the preceding text of the claim.  Accordingly, the examiner respectfully requesting correcting and clarifying the limitation in the claim. 
Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims (1 and 9-11) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) “a specifying unit configured to specify a first position of a communication apparatus viewed from the information processing apparatus by wireless communication with the communication apparatus; an obtaining unit configured to obtain information representing a second position of a target viewed from the communication apparatus, which is held by the communication apparatus, from the communication apparatus by the wireless communication; and a display unit configured to display information representing a third position of the target viewed from the information processing apparatus based on the first position specified by the specifying unit and the second position represented by the information obtained by the obtaining unit” in claim 1; (2) “a registration unit configured to register the information representing the second position in the communication apparatus” in claim 9; (3) “a unit configured to obtain information associated with the target from an external system” in claim 10; (4) “a unit configured to transmit an instruction of an operation associated with the target to another information processing apparatus” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
6.	Claims 1-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objection above.
7.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Khafizova et al. does not teach or suggest  a specifying unit configured to specify a first position of a communication apparatus viewed from the information processing apparatus by wireless communication with the communication apparatus; an obtaining unit configured to obtain information representing a second position of a target viewed from the communication apparatus, which is held by the communication apparatus, from the communication apparatus by the wireless communication; and a display unit configured to display information representing a third position of the target viewed from the information processing apparatus based on the first position specified by the specifying unit and the second position represented by the information obtained by the obtaining unit.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khafizova et al. (US 8786875) disclose systems and methods for printing a document from a mobile communication device. The method includes receiving a print job sent from the mobile communication device and determining a location of the mobile communication device. The method also includes identifying a printer proximate the mobile communication device and initiating execution of the print job at the identified printer.
Shiohara et al. (US 6822754) disclose a system and corresponding method for generating print data to be printed by any of a plurality of printers in a printing network that is configured, for example, as local area network (LAN). More particularly, it relates to a system for selecting a printer or printers at which the printing data is to be printed based on characteristics of the printers, such that the printer selection is made prior to generating the print data.
9.	This application is in condition for allowance except for the following formal matters: 
Claim objections for minor informalities as shown above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631